Order unanimously affirmed without costs. Memorandum: We agree with respondent that Family Court erred when it awarded temporary custody *1074of the parties’ son to petitioner without conducting an evidentiary hearing (see, Matter of Farrelly-Brew v Moore, 221 AD2d 1000; Van Etten v Van Etten, 207 AD2d 992; Kronenberger v Kronenberger, 204 AD2d 1059, 1060). There is no need to reverse, however, because the court subsequently conducted an evidentiary hearing. The record of that hearing fully supports the court’s determination that a change in custody is in the best interests of the child (see, Matter of Louise E. S. v W. Stephen S., 64 NY2d 946, 947; Eschbach v Eschbach, 56 NY2d 167,172). (Appeal from Order of Niagara County Family Court, Crapsi, J.—Custody.) Present—Denman, P. J., Green, Fallon, Callahan and Doerr, JJ.